Silverstein v Imperium Partners Group, LLC (2015 NY Slip Op 02411)





Silverstein v Imperium Partners Group, LLC


2015 NY Slip Op 02411


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.


651375/13 14587 14586

[*1] Robert Silverstein, Plaintiff-Appellant,
vImperium Partners Group, LLC, et al., Defendants-Respondents.


Creizman PLLC, New York (Eric M. Creizman of counsel), for appellant.
Yeskoo Hogan & Tamlyn, LLP, New York (Thomas T. Tamlyn of counsel), for Imperium Partners Group, LLC, Imperium GP, LLC, Imperium Advisers, LLC, Imperium Specialty Finance Fund, L.P., and John C. Michaelson, respondents.
Locke Lord LLP, New York (Ira G. Greenberg of counsel), for WeiserMazars LLP, respondent.

Orders, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered January 29, 2014, and November 14, 2013, which granted defendants' respective motions to dismiss the complaint as against them, unanimously affirmed, with costs.
Plaintiff may not invalidate his release of all claims against defendant Imperium Specialty Finance Fund, L.P. and its "officers, managers, directors, agents and employees" (i.e., defendants the Imperium entities and John Michaelson) on the ground that it was procured by fraud, since the same allegations of fraud were the subject of the release (see Centro Empresarial Cempresa S.A. v America Movil, S.A.B. de C.V., 17 NY3d 269, 276 [2011]; Kafa Investments, LLC v 2170-2178 Broadway LLC, 114 AD3d 433 [1st Dept 2014], lv denied 24 NY3d 902 [2014]; Aurateq Systems Intern., Inc v David Marvisi, 119 AD3d 402 [1st Dept 2014]).
Plaintiff failed to state claims for aiding and abetting fraud (see Oster v Kirschner, 77 AD3d 51, 55 [1st Dept 2010]), aiding and abetting breach of fiduciary duty (see Kaufman v Cohen, 307 AD2d 113, 125 [1st Dept 2003]), and tortious interference with contract (see Lama [*2]Holding Co. v Smith Barney, 88 NY2d 413, 424 [1996]) against WeiserMazars. Finally, plaintiff's allegations failed to support a claim for accountant malpractice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK